Citation Nr: 1210376	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-41 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) "Tiger Team" in Cleveland, Ohio.  Jurisdiction over the appeal is retained by the RO in Oakland, California.

The Veteran testified before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of the hearing is of record.  Subsequently, the Board remanded the matter in April 2011 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See also 38 U.S.C.A. § 7107(a)(2) (West 2002).

At his February 2011 hearing, the Veteran appeared to informally raise a new claim for entitlement to service connection for tinnitus.  See Hearing Transcript at p. 14 (reflecting complaints of "ringing in the ear as well").  As noted in the Board's April 2011 remand, this matter is once again referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board's April 2011 remand directed the AOJ to schedule the Veteran for an audiological examination to determine the nature, extent, onset and etiology of his hearing loss.  While a VA audiological examination was conducted in May 2011, a remand is required for the clinician to prepare an addendum to the examination report in order to correct deficiencies with respect to the medical opinion that was provided in the report.  

Pursuant to the Board's April 2011 remand, the examiner was "specifically directed to . . . address the lay statements of record from the Veteran and his spouse asserting a history of progressive hearing loss starting in service and continuing on a continuous and worsening basis since that time."  The Board requested this information be addressed by the examiner because the Veteran testified in February 2011 that he thought his hearing loss "first started about halfway through . . . service."  Hearing Transcript (T.) at p. 4.  

In reviewing the history provided by the Veteran during the May 2011 examination, however, the examiner noted that the Veteran "reports a gradual decrease in hearing acuity over the past 30 years.  He could not recall a specific date of onset."  Based on the rationale provided for the May 2011 examiner's opinion, it appears the examiner interpreted the Veteran's reported history to mean that "[h]e reports that his hearing loss began approximately 30 years ago (35 years following discharge)," which is incorrect.  Moreover, the examiner completely ignored the factual finding that had been made by the Board that "the Veteran was repeatedly exposed to loud noise in service."  

The Board notes that the examiner provided another reason, that the nature of the Veteran's current hearing loss was consistent with presbycusis (i.e. age-related hearing loss), in support of the opinion rendered.  However, the rationale is, at least in part, clearly based on the fact that hearing loss "began approximately 30 years ago (35 years following discharge)" and that "no other report or complaint of hearing loss was found during C-File review."  Notwithstanding the April 2011 remand request directing the examiner to address lay statements from both the Veteran and his spouse, the VA examiner did not address any lay evidence other than the Veteran's reported statement at the time of the examination.  If taken as true, however, this other lay evidence renders the factual premise for the examiner's ultimate conclusion that the Veteran's hearing loss is less likely as not caused by military acoustic trauma to be inaccurate or, at best, incomplete, thus bringing into question the opinion's adequacy.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

The Court has noted that there is a "delicate balance between the Board's primacy as a fact finder and its obligation to seek expert assistance in resolving complex medical issues when appropriate."   Kahana v. Shinseki, 24 Vet. App. 428, 441 (2011) ("Although the basic requirement to obtain a detailed medical opinion based upon an accurate factual premise is straightforward in principle, this case demonstrates the types of chicken-or-egg problems that frequently arise in a system where adjudicators and experts do not converse directly.").  

For all of the above reasons, the Board finds that clarification in the form of an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (indicating that VA is obligated to provide an adequate examination once it chooses to administer one).  Based on evidence of record at this time, the VA examiner is directed provide an addendum opinion that contemplates the lay evidence indicating (1) that the Veteran was repeatedly exposed to loud noises in service, (2) that he experienced temporary decreased hearing in service as a result of the conceded noise exposure, and (3) that he demonstrated observable symptoms of hearing loss at least as early as 1965.

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The claims file should be sent to the VA examiner who conducted the May 2011 VA audiological examination for clarification of the opinion provided.

Based on the evidentiary developments discussed above, as part of the examination report, the examiner is specifically directed to provide an addendum opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or more) that the Veteran's current hearing loss is related to an event, injury, or disease in service, to include the conceded in-service noise exposure.

In providing this addendum opinion, the examiner is directed to specifically discuss and accept as true the following matters:

(1) that the Veteran was repeatedly exposed to loud noises in service, 
(2) that he experienced temporary decreased hearing in service as a result of the conceded noise exposure, and 
(3) that he demonstrated observable symptoms of hearing loss at least as early as 1965.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.  

If the examiner who evaluated the Veteran in May 2011 is not available to provide a response, then any similarly qualified VA examiner may answer this inquiry.  If additional examination of the Veteran is deemed necessary by the available examiner, schedule the Veteran for an appropriate examination, perform all necessary tests, and respond to the above questions.

2.  Following the completion of the above, readjudicate the issue on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RICHARD C. THRASHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


